Case 20-22260-GLT         Doc 23    Filed 09/08/20 Entered 09/08/20 09:56:27            Desc Main
                                    Document     Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:                                               )
PATRICIA L. COLEMAN                                  )   Bankruptcy Case No. 20-22260GLT
             Debtor                                  )   Chapter 13
PATRICIA L. COLEMAN                                  )   Document No.
                      Movant                         )
            vs.                                      )
AR RESOURCES, INC; CAPITAL ONE;                      )
CLEARVIEW FCU; COLL. SERVICE CTR;                    )   Hearing Date: 9/9/2020 @10:00 AM
CREDIT MANAGEMENT; GRPLNDG;                          )
IRS; JEFFERSON CAPITAL; NATL HOSP                    )
COLLECTIONS; NCO FIN/09; MARLIN                      )
MEDCLR INOVISION; U.S. TRUSTEE; PA                   )
DEPT. OF REVENUE; PROFESSIONAL ACCT                  )
MGMT; RJM ACQ; SEVENTH AVENUE;                       )
SPECIALIZED LOAN SERVICE;                            )
STATE COLLECTION SRVC; TRIBUTE;                      )
UNIVERSITY OF PGH;                                   )
RONDA J. WINNECOUR, CHAPTER 13                       )
TRUSTEE                                              )
                      Respondents                    )

              CERTIFICATION OF NO OBJECTION REGARDING
       MOTION TO EXTEND THE AUTOMATIC STAY BEYOND THIRTY DAYS

        The undersigned hereby certifies that, as of the date hereof, no answer, objection or other
responsive pleading to the Motion to Extend the Automatic Stay Beyond Thirty Days filed on
August 17, 2020, has been received. The undersigned further certifies that the Court's docket in
this case has been reviewed and no answer, objection or other responsive pleading to the Motion
appears thereon. Pursuant to the Notice of Hearing, objections to the Motion were to be filed and
served no later than September 4, 2020.

     It is hereby respectfully requested that the Order attached to the Motion to Extend the
Automatic Stay Beyond Thirty Days be entered by the Court.
Dated. 9/8/2020                                      Respectfully submitted,

                                                       /s/ Robert B, Marcus
                                                     Robert B. Marcus, Esquire
                                                     attnyrobmarcus@yahoo.com
                                                     PA ID No. 10294
                                                     436 Seventh Avenue
                                                     220 Koppers Building
                                                     Pittsburgh, PA 15219
                                                     412/391-9991
Case 20-22260-GLT        Doc 23    Filed 09/08/20 Entered 09/08/20 09:56:27             Desc Main
                                   Document     Page 2 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:                                               )
PATRICIA L. COLEMAN                                  )    Bankruptcy Case No. 20-22260GLT
             Debtor                                  )    Chapter 13
PATRICIA L. COLEMAN                                  )    Document No.
                      Movant                         )
            vs.                                      )
AR RESOURCES, INC; CAPITAL ONE;                      )
CLEARVIEW FCU; COLL. SERVICE CTR;                    )        Hearing Date 9/9/2020 @10:00 AM
CREDIT MANAGEMENT; GRPLNDG;                          )
IRS; JEFFERSON CAPITAL; NATL HOSP                    )
COLLECTIONS; NCO FIN/09; MARLIN                      )
MEDCLR INOVISION; U.S. TRUSTEE; PA                   )
DEPT. OF REVENUE; PROFESSIONAL ACCT                  )
MGMT; RJM ACQ; SEVENTH AVENUE;                       )
SPECIALIZED LOAN SERVICE;                            )
STATE COLLECTION SRVC; TRIBUTE;                      )
UNIVERSITY OF PGH;                                   )
RONDA J. WINNECOUR, CHAPTER 13                       )
TRUSTEE                                              )
                      Respondents                    )
                 CERTIFICATE OF SERVICE OF CERTIFICATE OF NO
                  OBJECTION REGARDING MOTION TO EXTEND
                   THE AUTOMATIC STAY BEYOND THIRTY DAYS
         I certify under penalty of perjury that I served the above captioned pleading on the
parties at the addresses specified on the attached list on 9/8/2020
       The type of service made on the parties was: U.S. First Class Mail, postage prepaid.

U.S. Trustee’s Office                         Ronda J. Winnecour, Esquire
1001 Liberty Avenue                           Chapter 13 Trustee
970 Liberty Center                            Suite 3250 US Steel Tower
Pittsburgh, PA 15222                          Pittsburgh, PA 15219
Via: ustpregion03.pi.ecf@usdog.gov            Via: cmecf@chapter13trusteewdpa.com



                                                     Respectfully submitted,

                                                       /s/ Robert B, Marcus
                                                     Robert B. Marcus, Esquire
                                                     attnyrobmarcus@yahoo.com
                                                     PA ID No. 10294
                                                     436 Seventh Avenue
                                                     220 Koppers Building
                                                     Pittsburgh, PA 15219
Case 20-22260-GLT   Doc 23   Filed 09/08/20 Entered 09/08/20 09:56:27   Desc Main
                             Document     Page 3 of 4
Case 20-22260-GLT   Doc 23   Filed 09/08/20 Entered 09/08/20 09:56:27   Desc Main
                             Document     Page 4 of 4
